Citation Nr: 1537666	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connected for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression. 


REPRESENTATION

Veteran represented by:	Southeast Texas Soldier's Advocate


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 and from September 1974 to April 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge at a Board hearing via videoconference in June 2015.  A transcript of that hearing has been associated with the electronic claims file.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is necessary so that the AOJ may attempt to verify the Veteran's alleged stressors.  Generally, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. 
§ 3.304(f) (2014).  Lay evidence may establish an alleged stressor may where: 1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary. See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852. 

The Veteran testified at a June 2015 Board hearing that he had PTSD due to in-service stressors, including receiving incoming fire while on the USS O'Hara in near Vietnam and a drill accident during service while stationed in Hawaii during which he was shot at.  No attempts to verify these have been made.

Second, remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of a psychiatric disorder.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  To date, no VA examination has been afforded to the Veteran.  

The Veteran's March 1975 service discharge report of medical history shows that he reported experiencing depression or excessive worry and nervous trouble upon discharge from service.  Post-service treatment records show the Veteran was diagnosed with PTSD and depression in January 2007.  

The Veteran testified at a June 2015 Board hearing that he had PTSD due to in-service stressors, including receiving incoming fire while on the USS O'Hara in near Vietnam, a drill accident during service while stationed in Hawaii during which he was shot at, and racial tensions he experienced during service.  He also reported psychiatric symptoms during service and thereafter.  


Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's reported stressors, to include being fired on in Vietnam and the drill incident in Hawaii.  All efforts to document the claimed stressors should be documented in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran a mental health examination to determine the nature and etiology of any psychiatric disorder found.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must review all the evidence of record, including the Veteran's service treatment records. A complete explanation for any opinion expressed must be included in the examination report. 

First, after a review of the entire evidence of record and examination of the Veteran, the examiner must render an opinion as to whether the Veteran currently has any PTSD or any other psychiatric disorders.  If any previously diagnosed disorder, to include PTSD and depressive disorder, is not found on examination, the examiner must address the prior diagnoses of record.

Second, if a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptoms and any verified in-service stressor, including the fear of hostile military or terrorist activity.

Third, as to other diagnosed psychiatric disorders, the examiner must provide an opinion regarding each diagnosed disorder whether it is at least as likely as not that each disorder is etiologically related to service.  The examiner must also comment on whether the Veteran exhibited early manifestations of the diagnosed disorders during service, to include as noted on the 1975 service discharge examination. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




